Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law at a term of the Appellate Division, First Department, on November 30, 1953.
He was convicted in the United States District Court for the Southern District of New York in April, 1971 of filing false immigration petitions (U. S. Code, tit. 18, §§ 2,1001).
Sections 2 and 2051 of the former New York Penal Law made the filing of false documents a felony. The respondent points out that under .section 175.30 of the revised New York Penal Law, effective 1967, it would be a misdemeanor, and he contends that the law at the time of conviction rather than the law at the time of commission of the acts constituting a crime, circa 1965, should apply.
"Whether the acts for which respondent was convicted constitute a felony for purposes of New York law is determined under the law as it then existed and not on the date of thé conviction (revised Penal Law, § 5.05). We have already made this determination in the Matter of Barash (30 A D 2d 165 [1968], mot. for lv. to app. den. 23 N Y 2d 641 [1968]).
An attorney convicted of a crime cognizable as a felony under the law of New York, pursuant to the provisions of subdivision 4 of section 90 of the Judiciary Law, ceases to be an attorney and counselor at law or competent to practice law as such. Accordingly, respondent’s name should be stricken from the roll of attorneys.
Ktjpferman, J. P., Murphy, McNally, Steuer and Tilzer, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.